Citation Nr: 0638774	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  05-05 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to November 19, 
2002 for the grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
November 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  This decision granted the veteran service 
connection and a 30 percent initial rating for PTSD, 
effective from June 20, 2003.  The veteran appealed the 
rating assigned and the effective date.  While a November 
2004 rating decision granted the veteran an earlier effective 
date of November 19, 2002, and an increased initial rating of 
50 percent, the veteran maintains that he is entitled to at 
least a 70 percent rating and that service connection should 
be effective from at least September 1999.

The issue of an increased initial rating for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
PTSD was received on August 11, 1999.

2.  In an unappealed June 2001 rating decision, the RO denied 
service connection for PTSD.  

3.  A March 2004 rating decision granted service connection 
for PTSD based on additional service records which were not 
of record at the time of the June 2001 rating decision.

4.  The veteran had provided information prior to the June 
2001 rating decision that was sufficient for VA to identify 
and obtain the newly received service records.


CONCLUSION OF LAW

The criteria for an effective date of August 11, 1999 for a 
grant of service connection for PTSD have been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.156 (in effect 
from October 6, 2006); 71 Fed. Reg. 52,455-57 (Sept. 6, 
2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claims on 
appeal, the Board is usually required to ensure that the VA's 
"duty to notify" and "duty to assist" obligations have 
been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159 (2006).  However, in light of 
the favorable determination contained herein, there is no 
reason to examine those obligations, since a remand for 
further development in this regard would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  There is no prejudice to the 
veteran in proceeding to consider the matter on appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Board 
notes that the veteran requested an earlier effective date in 
September 1999 and that the Board has granted an effective 
date in August 1999.

History

At his September 2005 hearing before the undersigned Veterans 
Law Judge, the veteran asserted that he is entitled to an 
effective date in September 1999 for the grant of service 
connection for PTSD.  The veteran noted that he first 
submitted a claim for service connection for PTSD in 
September 1999.  The veteran maintained that the June 2001 
rating decision that denied his claim for service connection 
should not be final.  He asserted that he had not been told 
that his claim would be closed, and that therefore he is 
entitled to the date of his original claim in September 1999.

The record reveals that the veteran's initial claim for 
service connection for PTSD was received on August 11, 1999.  
The record further reveals that the veteran was informed of 
the denial of his claim by the June 2001 rating action, and 
that the veteran was issued a statement of the case in 
October 2001 with an explanation of the necessity of 
submitting a timely substantive appeal if he wished to appeal 
that claim.  A substantive appeal was not received.

While the June 2001 rating decision is final, the Board finds 
that the veteran is still entitled to an effective date of 
August 11, 1999 for the grant of service connection for PTSD.  
The regulation regarding reopening claims based on the 
submission of new and material evidence was changed effective 
October 6, 2006.  The amended regulation provides that when 
the new evidence consists of service department records that 
existed, and had not been associated with the claims file 
when VA first decided the claim, and the claim is then 
granted, the award will be effective on the date entitlement 
arose or the date VA received the previously decided claim, 
whichever is later.  See 38 C.F.R. § 3.156(c) (effective 
October 6, 2006).

The Board notes that the amended version of 38 C.F.R. 
§ 3.156(c) does provide that the above does not apply to 
records that VA could not have obtained when it decided the 
previous claim because the claimant failed to provide 
sufficient information for VA to identify and obtain the 
records from the respective service department or any other 
official source.  However, the Board finds that the newly 
submitted service records, the Daily Staff Journal from the 
268th AVN BN for the period of April 1, 1970 to August 31, 
1970, was sufficiently identifiable and obtainable by VA 
prior to June 2001 rating decision.  The Board makes this 
finding based on holding all doubt in favor of the veteran, 
as well as upon the veteran's submissions prior to the June 
2001 rating decision.  These submissions included the 
veteran's statements, particularly a letter received in 
January 2001, and included Operational Reports-Lessons 
Learned for his unit during the time the veteran was in 
Vietnam.

Since the veteran has been granted service connection based 
on newly received service department records which were not 
associated with the claims files when VA first decided the 
claim, the Board must make a determination as to which was 
later, the date that entitlement arose or the date of receipt 
of the previously decided claim. 

A review of the VA medical evidence indicates that the 
veteran had PTSD in July 1999.  Consequently, the date of 
receipt of claim, August 11, 1999, is later and the veteran 
is entitled to an effective date of August 11, 1999 for the 
grant of service connection for PTSD.


ORDER

Entitlement to an earlier effective date of August 11, 1999 
for the grant of service connection for PTSD is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.


REMAND

The veteran was last provided a VA psychiatric examination 
for rating purposes in July 2004.  The veteran's asserted at 
his September 2005 hearing that his PTSD symptoms have 
worsened since July 2004 and he has submitted private medical 
statements in support of his contention that his symptoms 
have worsened.  The Board is of the opinion that a current VA 
examination is necessary to determine the current severity of 
the veteran's post-traumatic stress disorder symptoms.  See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that 
a veteran was entitled to a new examination after a two year 
period between the last VA examination and the veteran's 
contention that his disability had increased in severity).  

The veteran has submitted statements from W.S.D., M.D.  Dr. 
W.S.D. stated in September 2005 that she had been treating 
the veteran for psychiatric disability for about 10 years.  
The VA has not attempted to get copies of Dr. W.S.D.'s 
medical treatment records of the veteran.  Such records 
should be obtained.  See 38 C.F.R. § 3.159(c)(1) (2006).

The Board further notes that in May 2006 the Board received 
additional pertinent medical evidence, a VA medical opinion 
dated in March 2004, without a waiver of RO review of that 
evidence.  Such evidence must be reviewed prior to 
consideration of the veteran's claim.  

In a letter received in May 2006, the veteran reported that 
he was receiving Supplemental Security Income payments.  The 
Social Security Administration medical records are not 
included in the claims files.  Since these records have not 
been requested, and are relevant to the veteran's claim, they 
should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2006).
 
Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary 
authorization, contact Wendy S. David, 
M.D., and request copies of all 
psychiatric treatment records of the 
veteran, dated from August 1999 to 
present.  The RO should inform the 
veteran if these records are 
unobtainable.

2.  Obtain copies of the veteran's VA 
medical records from the Fayetteville, 
Arkansas VA Medical Center dated from 
June 2005 to present.

3.  Obtain a copy of all Social Security 
Administration disability determinations 
for the veteran, as well as the medical 
records considered in making such 
determinations.  The RO should inform the 
veteran of any records that are 
unobtainable.

4.  Schedule a VA examination to 
determine the current severity of the 
veteran's service-connected PTSD.  All 
current manifestations attributable to 
his PTSD should be described in detail.  
The examiner should review the claims 
folder prior to the examination.  The 
examiner should assign a Global 
Assessment of Functioning (GAF) score 
consistent with the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS IV, and 
explain what the assigned score 
represents.  The examiner should also be 
requested to offer an opinion concerning 
the veteran's occupational and social 
impairment due to his service-connected 
PTSD.  A complete rationale should be 
given for all opinions and conclusions 
expressed. 

5.  When the above actions have been 
completed, the RO should readjudicate the 
veteran's claim.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and be 
afforded the appropriate opportunity to 
respond.  The supplemental statement of 
the case should show consideration of all 
evidence received since the November 2004 
statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





______________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


